Citation Nr: 0802805	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran's mood disorder did not manifest in service, and 
was not chronic in service; a psychosis did not manifest to a 
compensable degree within one year of service separation; 
symptoms of a mood disorder were not continuous since service 
separation, and did not manifest for 25 years after service 
separation; and the weight of the evidence demonstrates that 
the currently diagnosed mood disorder is not related to the 
veteran's active duty service.


CONCLUSION OF LAW

The veteran's mood disorder was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated January 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and essentially asked the veteran to 
send in any evidence in his possession that pertains to the 
claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran was provided notice of the evidence required to 
establish the degree of disability and the effective date in 
a May 2006 letter.  Although this claim was not readjudicated 
after this May 2006 letter was sent, service connection is 
denied, and as such, any question as to the appropriate 
disability rating or effective date is moot.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service medical records, an April 
2001 VA examination for the veteran's pension claim, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  In this case, it is difficult to ascertain 
the veteran's contentions.  It appears that the veteran is 
contending that his mental retardation has turned into 
schizophrenia; that he had an anxiety disorder that existed 
prior to service; and, that he became paranoid after he was 
accused of theft in service.  The veteran did not supply any 
information which would allow VA to request recent medical 
treatment records.  Further, the April 2001 VA exam found 
that the veteran's mental disorders were caused by his 
substance abuse.  In such circumstances, there is no duty to 
obtain a medical examination or opinion.  McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  The statutory duty of 
VA to assist veterans in developing claims does not include a 
duty to provide a veteran with a medical examination and 
medical opinion absent a showing of a causal connection 
between his disability and  his military service.  38 
U.S.C.A. § 5103A; Wells v. Principi, 326 F.3d. 1381 (Fed. 
Cir. 2003).   

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Mood Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R.§ 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran's service medical records show no signs of 
depression or nervousness at enlistment in December 1973.  
Upon his discharge in July 1975, the veteran reported a 
history of and/or current complaints of nervous trouble and 
frequent trouble sleeping.  A psychiatric disorder was not, 
however, diagnosed, and he was found to be psychiatrically 
normal on separation examination.  The veteran did not seek 
treatment for a mood disorder for 25 years after separation 
from service.  Therefore, the Board finds that the veteran's 
mood disorder did not manifest in service, and was not 
chronic in service.

The first post-service evidence of treatment of a psychiatric 
condition is not documented until 2000, 25 years after the 
veteran's discharge from military service.  Specifically, a 
December 2000 VA outpatient clinic note shows that the 
veteran complained of depression.  The examining physician 
provided diagnoses of depression by history, and chronic 
substance abuse.  In a December 2000 mental health 
consultation report, the veteran reported that he felt 
"stressed out all the time" and stated that he had been 
thinking about a time when he was threatened by a superior 
while in service.  The VA psychiatrist noted that the veteran 
gave no symptoms of a mental disorder other than a feeling of 
stress.  The VA psychiatrist concluded that the veteran had a 
possible adjustment disorder with anxious mood and a history 
of substance abuse.

The veteran filed a claim for nonservice-connected pension in 
December 2000, contending that he was totally disabled due to 
his depression.  The veteran underwent a VA examination in 
April 2001 in connection with his pension claim.  The veteran 
stated that he felt cautious, suspicious, anxious, helpless, 
and confused.  The VA examiner noted that the veteran was a 
poor historian and that his reliability index was poor.  The 
VA examiner concluded that the veteran's mood disorder and 
paranoid disorder were secondary to substance abuse and 
dependence.  

As noted, the veteran has not submitted any information which 
would allow the VA to locate recent medical treatment 
records.  Further, the veteran's statements are disjointed 
and his contentions are difficult to ascertain.  To the 
extent it appears that the veteran is seeking to make a claim 
for service connection for mental retardation, the Board 
notes that mental retardation is not considered a disease or 
injury for VA compensation purposes and disability resulting 
from mental retardation may not be service-connected.  38 
C.F.R. § 4.127.  

It also appears that the veteran contends that his depression 
and anxiety stem from an incident in service in which he was 
accused of theft by a superior officer.  However, as noted 
above, there is no evidence of treatment for depression or 
anxiety for 25 years after the veteran's separation from 
service.  Despite the veteran's contentions that he has 
suffered from depression since his discharge from service, 
the absence of treatment records suggesting complaints or 
findings of depression for 25 years after service is 
probative evidence that the veteran has not experienced 
continuous symptoms required to establish service connection.  

The veteran contends that his mood disorder, depression, and 
anxiety were caused by his service.  The veteran, however, as 
a lay person, is competent to provide evidence regarding 
symptomatology, but he is not competent to provide evidence 
determining the etiology or clinical severity of a medical 
disability; the Board must rely upon the conclusions of 
medical experts regarding etiology and clinical severity.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Board 
further observes that no professional opinion of record 
relates the veteran's psychiatric problems to service.  The 
Board notes that the April 2001 VA examiner concluded that 
the veteran's current mental disorders were secondary to his 
substance abuse, and did not suggest a relationship to the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for mood disorder is not 
warranted.


ORDER

Service connection for a mood disorder is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


